Name: Council Regulation (EEC) No 3339/84 of 27 November 1984 on the application of Decision No 1/84 of the EEC- Switzerland Joint Committee - Community transit - amending the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit - Decision No 1/84 of the EEC-Switzerland Joint Committee - Community transit- of 25 October 1984 amending the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit
 Type: Regulation
 Subject Matter: European construction;  tariff policy;  Europe
 Date Published: nan

 30 . 11 . 84 Official Journal of the European Communities No L 312/3 COUNCIL REGULATION (EEC) No 3339/84 of 27 November 1984 on the application of Decision No 1/84 of the EEC-Switzerland Joint Committee  Community transit  amending the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit HAS ADOPTED THIS REGULATION : Article 1 Decision No 1 /84 of the EEC-Switzerland Joint Committee  Community transit  amending the Agreement between the European Economic Com ­ munity and the Swiss Confederation on the applica ­ tion of rules on Community transit shall apply in the Community. The text of the Decision is attached to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Article 16 of the Agreement between the European Economic Community and the Swiss Con ­ federation on the application of the rules on Com ­ munity transit (') empowers the Joint Committee set up under that Agreement to adopt decisions making certain amendments to the Agreement ; Whereas the Joint Committee has decided to extend the validity of Decisions No 2/78 (2) and No 2/79 (  ') until 31 December 1986 ; Whereas that extension is the subject of Decision No 1 /84 of the Joint Committee ; whereas it is necessary to take the measures required to implement the above ­ mentioned Decision , Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 November 1984. For the Council The President P. BARRY (') OJ No L 294, 29 . 12 . 1972, p. 2 . (2) OJ No L 174, 29 . 6 . 1978 , p. 31 . ( J ) OJ No L 348 , 31 . 12 . 1979 , p. 41 .